Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

2.	This office acknowledges receipt of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 10/23/19, 8/13/20, 10/26/20 and
1/11/21 are considered.
3.	Claims 1-20 are presented for examination.

Claim Rejections - 35 U$C § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishioka, U.S. Patent Application No. 2019/0096776.
With regard to claim 1, 11, 19 and 20, Nishioka disclose an apparatus comprising: a first semiconductor chip (fig 2, 240); first and second TSVs (fig. 2, core chip 240(0) and core chip 240(1) penetrating the first semiconductor chip (fig. 2, 240); a first path including the first TSV (page 1, [0016], line 5-8); a second path including the 
With regard to 4, Nishioka discloses the apparatus further comprising a second semiconductor chip (fig. 2, an interface chip 210) on which the first semiconductor chip (fig. 2, 240) is stacked, wherein the first and second discharge circuits are formed on the second semiconductor chip (page 1, [0016]).
With regard to claim 5 and 18, Nishioka disclose wherein the first semiconductor chip is a memory core chip (fig. 2, 240 semiconductor device includes core chip 242(0)-240(3)) (page 2, [0019]), and wherein the second semiconductor chip is an interface chip (fig. 2, 210 is an interface chip) (page 2, [0018]).
With regard to claim 6, Nishioka disclose the apparatus further comprising a third semiconductor chip (fig. 2, 242(2)) stacked on the first and second semiconductor chips (fig. 2, 242(0) and 242(1)) (page 1, [0016]), wherein the first and second charge circuits are formed on the third semiconductor chip (page 1, [0016], 5-19).
With regard to claim 7, Nishioka discloses wherein the third semiconductor chip (fig. 2, core chip 242(1)) is another memory' core chip page 1, [0016]).

 With regard to claim 10, Nishioka discloses the apparatus further comprising a third TSV penetrating the first semiconductor chip (fig. 2, TSV 247 on core(0), wherein the second path includes the second and third TSVs connected in parallel (fig. 2, second TSV 246) and third TSV 247). 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  Kim et al (20170227605), Choe et al (20160064357) and Kim et al (20100295600) disclose a memory device having a stack type semiconductor chips and plurality of TSV through the semiconductor chip and the teaching of having each chip include an error detection circuit and a repair circuit to repair the detected errors. The device also provide control logics connect to plurality of data bus to send data to identified one of the TSV that are nonfunctional and functional. 
 
6.	When responding to the office action, Applicants’ are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
7.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).

9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov Should you have questions on access to the Private Pair system, contact the Electronic 
Business Center (EBC) at 866-217-9197 (toll-free).


/CONNIE C YOHA/Primary Examiner, Art Unit 2825